DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 10/8/2020 and 1/22/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “computer storage medium” can be interpreted as non-statutory transitory media including “electromagnetic signals”.
non-transitory computer storage medium”  or “non-transitory computer readable medium”.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-12, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Afkhami et al. (US 8,891,605, hereinafter “Afkhami”).

Regarding claims 1, 8, and 15, Afkhami discloses an apparatus (1000, Fig. 10, comprising:
a non-transitory memory storing a computer instruction (memory unit 1006, Fig. 10, computer program instructions stored in computer readable medium, col. 12, line 49 – col. 13, line 14); and

determining a channel status of a channel between a second node and the apparatus in an alternating current cycle, wherein the channel status reflects a status of a channel capacity (steps 620-630, Fig. 6, receiving device determines SNR characteristics of received signals from transmitting device, col. 8, ll. 25-36);
dividing the alternating current cycle into time windows based on the channel status (step 640, Fig. 6 determine variable line cycle adaptation periods based on SNR, col. 8, ll. 32-36, see also Fig. 7, plot 770 shows line cycle divided based on groups of SNR measurements into adaptation periods);
determining modulation coding parameters used for data transmission between the second node and the apparatus in the time windows obtained through division (prepare tone maps corresponding with the adaptation periods, step 640, Fig. 6, col. 8, ll. 32-36, see also col 10, ll. 32-38, discussing defining tone maps after setting line cycle adaptation periods; tone maps include modulation, coding rate, error correction properties, col. 2, line 66-col. 3, line 2); and
sending information about the time windows obtained through division and the modulation coding parameters used in the time windows obtained through division to the second node (send the variable line cycle adaptation periods and associated tone maps, step 650, Fig. 6, col. 8, ll. 37-39).


after dividing the alternating current cycle into time windows, send the information about the time windows obtained through division to the second node (step 650 send the variable line cycle adaptation periods obtained in step 640, Fig. 6, col. 8, ll. 37-39); and
after determining the modulation coding parameters used for data transmission between the second node and the apparatus in the time windows obtained through division, send the modulation coding parameters used in the time windows obtained through division to the second node (step 650, send the variable line cycle adaptation periods and associated tone maps determined in step 640, Fig. 6, col. 8, ll. 37-39).

Regarding claims 3, 10, and 17, Afkhami further discloses the dividing comprises:
determine whether a timestamp at which the channel status is a transition state exists in the alternating current cycle, wherein that the channel status is the transition state indicates that the channel capacity varies (Fig. 7, plot 720 shows groups of SNR measurements within a common range, boundaries exist at times between such groups, i.e. “transition state”, col. 10, ll. 1-13);
in response to determining the timestamp exists, divide the alternating current cycle into the time windows using the timestamp at which the channel status is the transition state as a dividing point (setting line cycle adaptation periods based on groups of SNR measurements, plot 770, Fig. 7, col. 10, ll. 14-26); and
in response to determining the timestamp does not exist, use the alternating current cycle as the time windows (a single adaptation period is disclosed by steps 640-650 which are period(s) and associated tone map(s)” which indicate a single adaptation period and tone map).

Regarding claims 4, and 11, Afkhami further discloses the dividing comprises:
using time periods between every two adjacent timestamps at which the channel status is the transition state in the alternating current cycle as the time windows, wherein that the channel status is the transition state indicates that the channel capacity varies (see Fig. 7, plots 720 and 770, col. 9, line 65 – col. 10, line 19); or
using, among time periods between every two adjacent timestamps at which the channel status is the transition state, time periods in which the channel status is a same stable state as the time windows, wherein that the channel status is the same stable state indicates that the channel capacity is stable at a same value.

Regarding claims 5, 12 and 18, Afkhami further discloses the channel status comprises at least one of a channel response or a channel noise level (signal to noise ratio SNR, measurements, col. 9, ll. 16-36), and the channel response is a channel amplitude response or channel phase response.

Regarding claims 7, 14, and 20, Afkhami further discloses wherein the channel status comprises the channel noise level (SNR, Fig. 7), and determining, by the first node, whether a timestamp at which the channel status is the transition state exists in the alternating current cycle comprises:
.

Allowable Subject Matter
Claims 6, 13, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yonge et al. (US 2005/0190785)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/4/2021